DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks filed 1/4/2022. Claims 1, 7 and 8 were amended by applicant, and no claims were cancelled or added in the amendment. Claims 4 and 11 were previously cancelled in the amendment filed 6/28/2021. Thus, claims 1-3, 5-10 and 12-14 are pending.

Priority
As detailed in previous office actions, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
As discussed below, the claimed features of the independent claims are not supported U.S. Application No. 15/474,019 (hereinafter “the parent application”) and U.S. Application No. 13/770,603 (hereinafter “the grandparent application”, filed 2/19/2013) nor in any of the other continuation applications in this patent family prior to 13/770,603. Therefore, claims 1-3, 5-10 and 12-14 do not enjoy the priority benefit of the parent application 15/474,019, nor the priority benefit of any other continuation applications in this patent family prior to U.S. Application No. 15/474,019. As discussed below, the examiner acknowledges the priority benefit to provisional application 62/358,593 (filed 7/06/2016).

For instance, the original specifications of the parent and grandparent applications are silent regarding any “story”, stories or “story cluster”, let alone creating any story cluster characterizing a situation featured in any multimedia content element. Further, for example, the parent application’s specification also fails to mention any “assumptions” or assumption regarding multimedia content elements, much less clustering any such assumptions to create any “story cluster”. Also, for instance, the parent and grandparent applications lack any mention, disclosure, or description of any “channel” or channels of multimedia content, let alone “add[ing] the multimedia content element to at least one channel, wherein the at least one channel is determined based on the at least one story cluster” recited in claims 1, 7, and 8. 
As noted below, the present application claims priority to U.S. Provisional Application No. 62/358,593, filed on 7/06/2016 (hereinafter “the provisional application”). The specification of the provisional application appears to provide adequate support and enablement for at least the above-noted elements of independent claims 1, 7, and 8. 
Each claim will receive benefit of the earliest filing date above for which a continuous chain of support can be established for the entirety of the claim. As discussed above, the effective filing date for the claims of the instant application is the filing date of the provisional application, 7/06/2016.

Response to Amendment
The previous objections to the drawings are withdrawn in view of the 1/4/2022 amendments to the drawings (i.e., the filing of replacement drawings for FIGs. 4 and 5). 

The Examiner again notes that there are currently no attorneys or patent agents of record for this application. While a Power of Attorney (POA) was filed on 1/4/2019 and accepted, the customer number indicated in that POA, 158341, does not appear to be associated with any registered U.S. patent attorneys or patent agents, including the signatory of the 1/4/2022 amendment. 

Response to Arguments
Applicant's arguments filed 1/4/2022 with respect to the objections to the drawings have been fully considered and are persuasive.
Applicant's arguments filed 1/4/2022 with respect to the rejections of claims 1-3, 5-10 and 12-14 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
With regard to amended claim 1, applicant asserts “Jasinschi fails to teach or suggest wherein at least one assumption of the plurality of assumptions indicates a point of interaction between two or more of the plurality of contexts, and comprises at least a portion of a signature representing a common portion of signatures of the two or more of the plurality of contexts; Raichelgauz and Raichelgauz '786 fail to cure this deficiency - and claim 1 should be allowed.” (applicant’s remarks, page 7, emphasis in original). 
With regard to amended independent claims 7 and 8, applicant generally asserts “Claims 7 and 8 differ from claim 1 - but should be allowed for the same reasons.” (applicant’s remarks, page 7).
With apparent reference to previously presented (and rebutted) arguments regarding Jasinschi, applicant asserts, without further elaboration, “All arguments made in previous responses - especially in relation to independent claims 1, 7 and 8 are incorporated herein by reference. In an [sic – a] nut shell - Jasinschi. Fails to teach or suggest these features, Jasinschi teaches away from these features and should not be used as a prior art reference.” Id. 
Contrary to applicant’s apparent argument that Jasinschi is somehow limited to determining context or generating signatures without using or relying on any content of context patterns that are appropriate for a given video sequence. These patterns can be used to index the video sequence or to help the processing of (bottom-up) information via the content-based approach” and integrates information from the two sources/approaches (content- and context-based) by “integration (via a probabilistic framework described in detail below) of the different elements, e.g. content and context information” (see, e.g., Jasinschi, paragraphs 31-36 and 48-50, emphasis added). 
That is, while Jasinschi may disclose one example embodiment that seeks to “use as little as possible of the content information, and extract context information independently by using, as much as possible, ‘global’ video information” when “capturing the ‘signature’ information in the video” (see, e.g., Jasinschi, paragraph 47), as discussed in the rejections below, Jasinschi teaches the claimed determine a plurality of contexts (see, e.g., Jasinschi, paragraphs 26, 30 and 35, “Multimedia Context”, “the concept of ‘multimedia context’ in this invention … combines context information across the audio, visual, and textual domains … when dealing with vast amount of information from a video sequence … it is essential to be able to extract a portions of this information that is relevant for a given user”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video.” [i.e., extract/detect/determine contexts of multimedia content]).
Also, regarding applicant’s apparent argument that it is not reasonable for one of ordinary skill in the art to combine the Raichelgauz, Jasinschi and Raichelgauz ‘786 
Regarding the combination of Raichelgauz, Jasinschi and Raichelgauz ‘786, these references are analogous art because they are each concerned with analyzing multimedia data (i.e., multimedia content elements).
In particular, Raichelgauz and Jasinschi are analogous art because they are both directed to analyzing multimedia data (i.e., multimedia content elements) such as video and video frames (i.e., images).
As explained in prior office actions and below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer including nodes representing content or context information, which are represented by Bayesian networks, where multimedia context information is represented as nodes in different stages and the multimedia context information is determined by a ‘signature’ or ‘pattern’ underlying video information. (See, e.g., Jasinschi, paragraphs 5-6). Doing so would have allowed Raichelgauz to dramatically reduce processing of video associated with TV programs (i.e., multimedia content) which is an enormous amount of data and is extremely complex to process and permit segmentation and indexing of multimedia information (i.e., multimedia content elements) according to its semantic characteristics by the combined use of content and context information so as to enable robustness, generality, and complementarity in the description (via indexing) of the multimedia information, as 
As further explained in the previous office actions and in the below discussion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz in view of Jasinschi to incorporate the teachings of Raichelgauz ‘786 to provide a system and method to “determine the context of one or more multimedia content elements” where “at least one signature is generated for each multimedia content element” (See, e.g., Raichelgauz ‘786, paragraph 23). Doing so would have allowed Raichelgauz in view of Jasinschi to use the system and method of Raichelgauz ‘786 for analyzing the generated signatures “to determine the concept of each of the signatures and the context of the one or more multimedia content elements”, as suggested by Raichelgauz ‘786 (See, e.g., Raichelgauz ‘786, paragraph 23). 
For additional detail regarding the combination of references used in the current rejections, applicant is directed to the below rejections, which are based on the detailed incremental combinations of the Raichelgauz, Jasinschi, Raichelgauz ‘786, and Raichelgauz ‘189 (applied to dependent claims 5 and 12) references, and the respective motivations to combine those references, which identify the teachings of each reference and why one of ordinary skill in the art would recognize to improve upon a previously discussed reference, or combination of references, with a motivation derived from each added reference.

As a preliminary matter, regarding the above-noted newly-added limitations, Applicant states “Claims 1, 7 and 8 are amended. No new matter was added. See, for example, paragraph [0052] and figure 3.” (applicant’s remarks, page 6). The examiner notes that the relied-upon portions of the specification fail to mention, let alone describe the added features of “wherein at least one assumption of the plurality of assumptions indicates a point of interaction between two or more of the plurality of contexts, and comprises at least a portion of a signature representing a common portion of signatures of the two or more of the plurality of contexts”. Paragraph 52 of applicant’s original specification is silent regarding any “point of interaction between” any contexts and FIG. 3, which is a high-level flowchart, merely depicts general steps to “Correlate signatures”, “Determine contexts” and “Generate assumptions” (see, e.g., steps S310, S320 and S330 of FIG. 3). 
The examiner notes that the only mentions of any “interaction” between contexts in applicant’s entire, original specification are in paragraphs 40 and 48, which state 
Regarding the “wherein at least one assumption of the plurality of assumptions indicates a point of interaction between two or more of the plurality of contexts” limitation added to claims 1, 7 and 8, the examiner points to paragraphs 23 and 29 of Jasinschi, which explicitly disclose that “visual context can determine if a scene is outdoors/indoors, if it is day /night, a cloudy/shinny day, etc.; audio context determines from the sound, voice, etc. program categories, and type of voices, sound, or music. Textual context relates more to the semantic information of a program, and this can be extracted from close captioning (CC) or speech-to-text information. … the invention allows context information to be extracted, e.g., night scenes without performing detailed content extraction/combination, and thus allows indexing of large portions of the movie” [i.e., at least one assumption of a plurality of assumptions regarding a multimedia content element’s scene conditions/lighting/weather based on visual context, a program category based on audio context, and a scene’s semantics based on textual 
With regard to the “wherein at least one assumption … comprises at least a portion of a signature representing a common portion of signatures of the two or more of the plurality of contexts” limitation added to claims 1, 7 and 8, the examiner points to paragraphs 35 and 47 of Jasinschi, which explicitly disclose that “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video. With this information we can: index video sequences according to context information” and “capturing the ‘signature’ information in the video. For example, to determine if a voice of a person is that of a female or of a male, if the nature sound is that of the wind or of the water, if a scene is shown during daytime and outdoors (high, diffuse luminosity) or indoors (low luminosity), etc.” [i.e., the at least one assumption includes at least parts of common portions of signatures of audio and visual contexts – voices, sounds and luminosities].
Finally, regarding applicant’s conclusory statement that “Each one of claims 2, 3, 5, 6, 9, 10, 12, 13 and 14 depend on either one of claims 1, 7 and 8 - and should be allowed” (applicant’s remarks, page 7), the examiner respectfully disagrees. 

Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
deep content classification system is configured to create concepts in claim 5.
Regarding claim 5 and the above-noted three-prong test, the recited deep content classification system is a generic placeholder, configured to create concepts is functional language, and there is no recitation of sufficient structure to perform the creating. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Regarding the “deep content classification system” recited in claim 5, with reference to FIG. 4, paragraphs 27 and 28 recite “the channel creator 130 is communicatively connected to the deep content classification system 160” and “deep content classification system 160 may be communicatively connected to the channel creator 130 directly (as shown), or through the network 110 … the channel creator 130 may further include the deep content classification system 160”. Paragraphs 64 and 71 also disclose “channel creator 130 includes a processing circuitry 610 coupled to a memory 620, a storage 630, and a network interface 640” and “various embodiments disclosed herein can be implemented as hardware, firmware, software, or any combination thereof.”
Since claim 5 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and applicant’s specification describes that “the channel creator 130 may further include the deep content classification system 160” and “embodiments … can be implemented as hardware, firmware, software, or any combination thereof” the signature generator system is being interpreted as a combination of software (i.e., a set of instructions, one or more functions) and hardware.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raichelgauz et al. (U.S. Patent Application Pub No. 2009/0216761 A1, hereinafter “Raichelgauz”) in view of Jasinschi et al. (U.S. Patent Application Pub No. 2002/0157116 A1, hereinafter “Jasinschi”) and further in view of Raichelgauz et al. (U.S. Patent Application Pub No. 2014/0188786 A1, hereinafter “Raichelgauz” ‘786).

Raichelgauz ‘786 has common inventors with the instant application. Raichelgauz ‘786 was published on July 3, 2014 and filed on March 5, 2014, and both of these dates are more than a year before the above-noted effective filing date of this application, July 6, 2016. Based upon the earlier publication date of Raichelgauz ‘786, July 3, 2014, it constitutes prior art under 35 U.S.C. 102(a)(1). The examiner further notes that Raichelgauz ‘786 claims benefit based on several prior filed applications, including the prior-filed PCT application number PCT/IL2006/001235 filed on October 26, 2006. 
With respect to claim 1, Raichelgauz discloses the invention as claimed including a method for adding a multimedia content element to at least one channel based on context (see, e.g., paragraph 13, “method comprises initializing one or more personalized multimedia content channels of a user with multimedia content; … and changing the multimedia content in the one or more personalized multimedia content channels based on the received preferences” [i.e., method for initializing channels with multimedia content/adding multimedia content to channels based on context]), comprising:
correlating between a plurality of signatures of the multimedia content element (see, e.g., paragraphs 21 and 24, “producing of personalized audiovisual channels of multimedia content based on comparison of Signatures of the multimedia content”, “determine which multimedia content is more suitable to be viewed, played or otherwise utilized by the user with respect to a given channel, based on the Signatures of selected multimedia content”, “clusters that potentially are of interest to a particular user. For example, clusters of Signatures for a particular user may be provided by the system” [i.e., comparing/correlating between signatures of multimedia content elements to determine personalized, suitable content element that is of interest]) ... ; and
adding the multimedia content element to at least one channel (see, e.g., paragraph 13, “initializing one or more personalized multimedia content channels of a user with multimedia content … and changing the multimedia content in the one or more personalized multimedia content channels” [i.e., adding the multimedia content to at least one channel]), wherein the at least one channel is determined based on the at least one story cluster (see, e.g., paragraphs 25, 49 and 52, “Clusters may be described as groupings of content elements that have some commonality that can then be shown, streamed or otherwise transmitted through a channel”, “a user may initiate a channel on a generic theme, e.g., a book … the user may drill down and focus the channel on a specific character, theme” [i.e., the channel is determined based on a theme/story cluster], “if a multimedia content has tags, then … the tags may be clustered based on the preferences exhibited by the user and subsequently additional multimedia content fitting the user's preferences will be added to the channel.” [i.e., based on a theme/story cluster]).
determine a plurality of contexts; …
correlating the plurality of contexts to determine a plurality of assumptions for the multimedia content element; wherein at least one assumption of the plurality of assumptions indicates a point of interaction between two or more of the plurality of contexts, and comprises at least a portion of a signature representing a common portion of signatures of the two or more of the plurality of contexts; and
clustering the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element.
In the same field, analogous art Jasinschi teaches determine a plurality of contexts (see, e.g., paragraphs 26, 30 and 35, “Multimedia Context”, “the concept of ‘multimedia context’ in this invention … combines context information across the audio, visual, and textual domains … when dealing with vast amount of information from a video sequence … it is essential to be able to extract a portions of this information that is relevant for a given user”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video.” [i.e., extract/detect/determine contexts of multimedia content]);
correlating the plurality of contexts to determine a plurality of assumptions for the multimedia content element (see, e.g., paragraphs 27, 35, 39 and 47, “context is not the same as an interpretation of a scene, … although context is intrinsically used in an interpretation”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video. With this information we ;
wherein at least one assumption of the plurality of assumptions indicates a point of interaction between two or more of the plurality of contexts (the only mention of any “interaction” between contexts in applicant’s specification are in paragraphs 40 and 48, which state “Based on the determined contexts, assumptions representing interaction points between the contexts may be generated and clustered to create at least one story cluster.” and “Each assumption indicates a point of interaction between two or more contexts and may be determined by, e.g., matching signatures representing each set of two of the contexts. To this end, each assumption may include , and comprises at least a portion of a signature representing a common portion of signatures of the two or more of the plurality of contexts (see, e.g., paragraphs 35 and 47, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video. With this information we can: index video sequences according to context information”, “capturing the ‘signature’ information in the video. For example, to determine if a voice of a person is that of a female or of a male, if the nature sound is that of the wind or of the water, if a scene is shown during daytime and outdoors (high, diffuse luminosity) or indoors (low luminosity), etc.” [i.e., assumption includes at least parts of common portions of signatures of audio and visual contexts – voices, sounds and luminosities]); and
clustering the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element (see, e.g., paragraphs 36, 69, 74 and 88, “The semantic context includes story”, “The clustering operation clusters the information obtained … inside each frame or sets of them … One type of clustering is to describe regions/objects according to a given attribute”, “The units of video within which the information is integrated … are video segments, e.g., shots or whole TV programs, to perform story selection, story segmentation”, “The clustering of video shots can generate larger portions of video segments, e.g., programs.” [i.e., clustering assumptions/information to create a story cluster characterizing a situation/story segment in multimedia content element/video segment]).
Raichelgauz and Jasinschi are analogous art because they are both directed to analyzing multimedia data (i.e., multimedia content elements) such as video and video frames (i.e., images).

Although Raichelgauz in view of Jasinschi substantially teaches the claimed invention, Raichelgauz in view of Jasinschi is not relied on to teach wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element.
In the same field, analogous art Raichelgauz ‘786 teaches wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element (see, e.g., paragraphs 23, 27, 63 and 73, “at least one 
Raichelgauz, Jasinschi and Raichelgauz ‘786 are analogous art because they are each concerned with analyzing multimedia data (i.e., multimedia content elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz in view of Jasinschi to incorporate the teachings of Raichelgauz ‘786 to provide a system and method to “determine the context of one or more multimedia content elements” where “at least one signature is generated for each multimedia content element” (See, e.g., Raichelgauz ‘786, paragraph 23). Doing so would have allowed Raichelgauz in view of Jasinschi to use the system and method of Raichelgauz ‘786 for analyzing the generated signatures “to determine the concept of each of the signatures and the context of the one or more multimedia content elements”, as suggested by Raichelgauz ‘786 (See, e.g., Raichelgauz ‘786, paragraph 23). 

non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (see, e.g., paragraph 53, “the software is preferably implemented as an application program tangibly embodied on a program storage unit or computer readable medium. The application program may be uploaded to, and executed by, a machine comprising any suitable architecture. Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units (‘CPUs’), a memory”), the process comprising:
correlating between a plurality of signatures of the multimedia content element (see, e.g., paragraphs 21 and 24, “producing of personalized audiovisual channels of multimedia content based on comparison of Signatures of the multimedia content”, “determine which multimedia content is more suitable to be viewed, played or otherwise utilized by the user with respect to a given channel, based on the Signatures of selected multimedia content”, “clusters that potentially are of interest to a particular user. For example, clusters of Signatures for a particular user may be provided by the system” [i.e., comparing/correlating between signatures of multimedia content elements to determine personalized, suitable content element that is of interest]) ... ; and
adding the multimedia content element to at least one channel (see, e.g., paragraph 13, “initializing one or more personalized multimedia content channels of a user with multimedia content … and changing the multimedia content in the one or more personalized multimedia content channels” [i.e., adding the multimedia content to at least one channel]), wherein the at least one channel is determined based on the at least one story cluster (see, e.g., paragraphs 25, 49 and 52, “Clusters may be described as groupings of content elements that have some commonality that can then be shown, streamed or otherwise transmitted through a channel”, “a user may initiate a channel on a generic theme, e.g., a book … the user may drill down and focus the channel on a specific character, theme” [i.e., the channel is determined based on a theme/story cluster], “if a multimedia content has tags, then … the tags may be clustered based on the preferences exhibited by the user and subsequently additional multimedia content fitting the user's preferences will be added to the channel.” [i.e., based on a theme/story cluster]).
Although Raichelgauz substantially discloses the claimed invention, Raichelgauz is not relied on to explicitly disclose determine a plurality of contexts; 
correlating the plurality of contexts to determine a plurality of assumptions for the multimedia content element; wherein at least one assumption of the plurality of assumptions indicates a point of interaction between two or more of the plurality of contexts, and comprises at least a portion of a signature representing a common portion of signatures of the two or more of the plurality of contexts; and
clustering the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element.
In the same field, analogous art Jasinschi teaches determine a plurality of contexts (see, e.g., paragraphs 26, 30 and 35, “Multimedia Context”, “the concept of ‘multimedia context’ in this invention … combines context information across the audio, visual, and textual domains … when dealing with vast amount of information from a ; 
correlating the plurality of contexts to determine a plurality of assumptions for the multimedia content element (see, e.g., paragraphs 27, 35, 39 and 47, “context is not the same as an interpretation of a scene, … although context is intrinsically used in an interpretation”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video. With this information we can: index video sequences according to context information and use context information”, “for natural visual information, we determine if the video is about an outdoor or indoor scene. If outdoors, then information about how the camera moves, scene shot rate of change, and scene (background) color/texture can further determine context specifics. For example, shots containing slow outdoor scene pans/zooms may be part of sports or documentary programs … fast pans/zooms for indoor/outdoor scenes may correspond to sports (basketball, golf) or commercials. For synthetic scenes, we have to determine if it corresponds to pure graphics and/or traditional cartoon-like imagery. After all these distinctions, we still can determine higher-level context information, e.g., outdoor/indoor scene recognition” [i.e., determine assumptions for the multimedia content element/video shots re: type of program], “extract this context information, which exhibits an intrinsic ‘regularity’ to it, we use the so-called concept of context pattern. This pattern captures the ‘regularity’ of the type of context information to ;
wherein at least one assumption of the plurality of assumptions indicates a point of interaction between two or more of the plurality of contexts (as indicated above, “a point of interaction between two or more of the plurality of contexts”, under the BRI, in light of the specification, is any point in a context of multimedia content that interacts with or relates to another context in the content) (see, e.g., paragraphs 23 and 29, “visual context can determine if a scene is outdoors/indoors, if it is day /night, a cloudy/shinny day, etc.; audio context determines from the sound, voice, etc. program categories, and type of voices, sound, or music. Textual context relates more to the semantic information of a program, and this can be extracted from close captioning (CC) or speech-to-text information. … the invention allows context information to be extracted, e.g., night scenes without performing detailed content extraction/combination, and thus allows indexing of large portions of the movie” [i.e., at least one assumption of the plurality of assumptions regarding a scene’s visual conditions/lighting/weather, a scene’s program category based on audio context, and a scene’s semantics based on textual context], “Typically, an object is in front/back of another object(s), or moves with a relative speed, or looks brighter than other object(s), etc. We need context information (outdoors, shiny day, etc.) to disambiguate … Context underlies the relationship between these objects. A multimedia context is defined as an abstract object, which combines context information from the audio, visual, and text domain” [i.e., assumptions – object location, lighting conditions/weather, program categories and semantics for multimedia portions indicate where visual, audio and textual contexts of , and comprises at least a portion of a signature representing a common portion of signatures of the two or more of the plurality of contexts (see, e.g., paragraphs 35 and 47, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video. With this information we can: index video sequences according to context information”, “capturing the ‘signature’ information in the video. For example, to determine if a voice of a person is that of a female or of a male, if the nature sound is that of the wind or of the water, if a scene is shown during daytime and outdoors (high, diffuse luminosity) or indoors (low luminosity), etc.” [i.e., assumption includes at least parts of common portions of signatures of audio and visual contexts – voices, sounds and luminosities]); and
clustering the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element (see, e.g., paragraphs 36, 69, 74 and 88, “The semantic context includes story”, “The clustering operation clusters the information obtained … inside each frame or sets of them … One type of clustering is to describe regions/objects according to a given attribute”, “The units of video within which the information is integrated … are video segments, e.g., shots or whole TV programs, to perform story selection, story segmentation”, “The clustering of video shots can generate larger portions of video segments, e.g., programs.” [i.e., clustering assumptions/information to create a story cluster characterizing a situation/story segment in multimedia content element/video segment]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer including nodes representing content or context information, which are represented by Bayesian networks, where multimedia context information is represented as nodes in different stages and the multimedia context information is determined by a ‘signature’ or ‘pattern’ underlying video information. (See, e.g., Jasinschi, paragraphs 5-6). Doing so would have allowed Raichelgauz to dramatically reduce processing of video associated with TV programs (i.e., multimedia content) which is an enormous amount of data and is extremely complex to process and permit segmentation and indexing of multimedia information (i.e., multimedia content elements) according to its semantic characteristics by the combined use of content and context information so as to enable robustness, generality, and complementarity in the description (via indexing) of the multimedia information, as suggested by Jasinschi (See, e.g., Jasinschi, Abstract, paragraphs 6-7). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Raichelgauz in view of Jasinschi substantially teaches the claimed invention, Raichelgauz in view of Jasinschi is not relied on to teach wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element.
 wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element (see, e.g., paragraphs 23, 27, 63 and 73, “at least one signature is generated for each multimedia content element, or portion thereof displayed”, “As a non-limiting example, a web-page containing an image of the movie ‘Pretty Woman’ is uploaded to the context server 130. A signature is generated by the SGS [signature generator system] 140 respective of the actor Richard Gere and the actress Julia Roberts, both shown in the image”, “The SGS 140 generates at least one signature for each of the plurality of multimedia content elements that exist in the image. According to this example, the multimedia contents of the singer ‘Adele,’ the ‘red carpet,’ and a ‘Grammy’ award are shown in the image. The SGS 140 generates signatures respective thereto” [i.e., generate signatures based on the content of the multimedia content item]). 
Raichelgauz, Jasinschi and Raichelgauz ‘786 are analogous art because they are each concerned with analyzing multimedia data (i.e., multimedia content elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz in view of Jasinschi to incorporate the teachings of Raichelgauz ‘786 to provide a system and method to “determine the context of one or more multimedia content elements” where “at least one signature is generated for each multimedia content element” (See, e.g., Raichelgauz ‘786, paragraph 23). Doing so would have allowed Raichelgauz in view of Jasinschi to use the system and method of Raichelgauz ‘786 for analyzing the generated signatures “to determine the concept of each of the signatures and the context of the one or more 

Regarding independent claim 8, Raichelgauz discloses the invention as claimed including a system for adding a multimedia content element to at least one channel based on context (see, e.g., paragraphs 12-13, “system for generating personalized channels of multimedia content … and a server for receiving multimedia content from the one or more multimedia sources through the interface and for serving selected multimedia content to users of the system over one or more of the personalized channels”, “initializing one or more personalized multimedia content channels of a user with multimedia content; … and changing the multimedia content in the one or more personalized multimedia content channels based on the received preferences” [i.e., system for initializing channels with multimedia content/adding multimedia content to channels based on context]), comprising:
a processing circuitry; and
a memory connected to the processing circuitry, the memory containing instructions that, when executed by the processing circuitry, configure the system (see, e.g., paragraph 53, “The application program may be uploaded to, and executed by, a machine comprising any suitable architecture. Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units (‘CPUs’), a memory, and input/output interfaces. The computer platform may also include … microinstruction code. The various processes and functions described herein may be either part of the microinstruction code or part of the to: 
correlate between a plurality of signatures of the multimedia content element (see, e.g., paragraphs 21, 24, “producing of personalized audiovisual channels of multimedia content based on comparison of Signatures of the multimedia content”, “determine which multimedia content is more suitable to be viewed, played or otherwise utilized by the user with respect to a given channel, based on the Signatures of selected multimedia content”, “clusters that potentially are of interest to a particular user. For example, clusters of Signatures for a particular user may be provided by the system” [i.e., comparing/correlating between signatures of multimedia content elements to determine personalized, suitable content element that is of interest]) … ; and
add the multimedia content element to at least one channel (see, e.g., paragraph 13, “initializing one or more personalized multimedia content channels of a user with multimedia content … and changing the multimedia content in the one or more personalized multimedia content channels” [i.e., adding the multimedia content to at least one channel]), wherein the at least one channel is determined based on the at least one story cluster (see, e.g., paragraphs 25, 49 and 52, “Clusters may be described as groupings of content elements that have some commonality that can then be shown, streamed or otherwise transmitted through a channel”, “a user may initiate a channel on a generic theme, e.g., a book … the user may drill down and focus the channel on a specific character, theme” [i.e., the channel is determined based on a theme/story cluster], “if a multimedia content has tags, then … the tags may be .
Although Raichelgauz substantially discloses the claimed invention, Raichelgauz is not relied on to explicitly disclose determine a plurality of contexts … ; 
correlate the plurality of contexts to determine a plurality of assumptions for the multimedia content element; wherein at least one assumption of the plurality of assumptions indicates a point of interaction between two or more of the plurality of contexts, and comprises at least a portion of a signature representing a common portion of signatures of the two or more of the plurality of contexts; and
cluster the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element.
In the same field, analogous art Jasinschi teaches determine a plurality of contexts (see, e.g., paragraphs 26, 30 and 35, “Multimedia Context”, “the concept of ‘multimedia context’ in this invention … combines context information across the audio, visual, and textual domains … when dealing with vast amount of information from a video sequence … it is essential to be able to extract a portions of this information that is relevant for a given user”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video.” [i.e., extract/detect/determine contexts of multimedia content]) ... ; 
correlate the plurality of contexts to determine a plurality of assumptions for the multimedia content element (see, e.g., paragraphs 27, 35, 39 and 47, “context ; 
wherein at least one assumption of the plurality of assumptions indicates a point of interaction between two or more of the plurality of contexts (as indicated above, “a point of interaction between two or more of the plurality of contexts”, under the BRI, in light of the specification, is any point in a context of multimedia content that interacts with or relates to another context in the content) (see, e.g., paragraphs 23 and , and comprises at least a portion of a signature representing a common portion of signatures of the two or more of the plurality of contexts (see, e.g., paragraphs 35 and 47, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video. With this information we can: index video sequences according to context information”, “capturing the ‘signature’ information in the video. For example, to determine if a voice of a person is that of a female or of a ; and
cluster the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element (see, e.g., paragraphs 36, 69, 74 and 88, “The semantic context includes story”, “The clustering operation clusters the information obtained … inside each frame or sets of them … One type of clustering is to describe regions/objects according to a given attribute”, “The units of video within which the information is integrated … are video segments, e.g., shots or whole TV programs, to perform story selection, story segmentation”, “The clustering of video shots can generate larger portions of video segments, e.g., programs.” [i.e., clustering assumptions/information to create a story cluster characterizing a situation/story segment in multimedia content element/video segment]).
Raichelgauz and Jasinschi are analogous art because they are both directed to analyzing multimedia data (i.e., multimedia content elements) such as video and video frames (i.e., images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer including nodes representing content or context information, which are represented by Bayesian networks, where multimedia context information is represented as nodes in different stages and the multimedia context information is determined by a ‘signature’ or 
Although Raichelgauz in view of Jasinschi substantially teaches the claimed invention, Raichelgauz in view of Jasinschi is not relied on to teach wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element.
In the same field, analogous art Raichelgauz ‘786 teaches wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element (see, e.g., paragraphs 23, 27, 63 and 73, “at least one signature is generated for each multimedia content element, or portion thereof displayed”, “As a non-limiting example, a web-page containing an image of the movie ‘Pretty Woman’ is uploaded to the context server 130. A signature is generated by the SGS [signature generator system] 140 respective of the actor Richard Gere and the actress Julia Roberts, both shown in the image”, “The SGS 140 generates at least one signature for each of the plurality of multimedia content elements that exist in the image. 
Raichelgauz, Jasinschi and Raichelgauz ‘786 are analogous art because they are each concerned with analyzing multimedia data (i.e., multimedia content elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz in view of Jasinschi to incorporate the teachings of Raichelgauz ‘786 to provide a system and method to “determine the context of one or more multimedia content elements” where “at least one signature is generated for each multimedia content element” (See, e.g., Raichelgauz ‘786, paragraph 23). Doing so would have allowed Raichelgauz in view of Jasinschi to use the system and method of Raichelgauz ‘786 for analyzing the generated signatures “to determine the concept of each of the signatures and the context of the one or more multimedia content elements”, as suggested by Raichelgauz ‘786 (See, e.g., Raichelgauz ‘786, paragraph 23). 

Regarding claims 2 and 9, as discussed above, Raichelgauz in view of Jasinschi and Raichelgauz ‘786 teaches the method of claim 1 and the system of claim 8.
Although Raichelgauz substantially discloses the claimed invention, Raichelgauz is not relied on to explicitly disclose wherein each of the signatures represents a concept, wherein each concept is a collection of signatures and metadata representing the concept.
wherein each of the signatures represents a concept, wherein each concept is a collection of signatures and metadata representing the concept (see, e.g., paragraphs 6, 35 and 59, “Multimedia context information is determined by the ‘signature’ or ‘pattern’ underlying the video information”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video. With this information we can: index video sequences according to context information and use context information to ‘help’ the content extraction effort”, “the Filtering layer can be broadly classified as metadata information” [i.e., each signature represents a concept that is a collection of signatures and metadata/underlying information representing the concept]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer including nodes representing content or context information, which are represented by Bayesian networks, where multimedia context information is represented as nodes in different stages and the multimedia context information is determined by a ‘signature’ or ‘pattern’ underlying video information. (See, e.g., Jasinschi, paragraphs 5-6). Doing so would have allowed Raichelgauz to dramatically reduce processing of video associated with TV programs (i.e., multimedia content) which is an enormous amount of data and is extremely complex to process and permit segmentation and indexing of multimedia information (i.e., multimedia content elements) according to its semantic characteristics by the combined use of content and context information so as to enable robustness, 

Regarding claims 3 and 10, as discussed above, Raichelgauz in view of Jasinschi and Raichelgauz ‘786 teaches the method of claim 1 and the system of claim 8.
Although Raichelgauz substantially discloses the claimed invention, Raichelgauz is not relied on to explicitly disclose wherein each assumption indicates a point of interaction between at least two of the determined contexts.
In the same field, analogous art Jasinschi teaches wherein each assumption indicates a point of interaction between at least two of the determined contexts (see, e.g., paragraphs 36 and 39, “there are two types of context: signal and semantic context. The signal context is divided into visual, audio, and text context information. The semantic context includes story, intention, thought, etc.”, “for natural visual information, we determine if the video is about an outdoor or indoor scene. If outdoors, then information about how the camera moves, scene shot rate of change, and scene (background) color/texture can further determine context specifics. For example, shots containing slow outdoor scene pans/zooms may be part of sports or documentary programs. On the other hand, fast pans/zooms for indoor/outdoor scenes may correspond to sports (basketball, golf) or commercials. For synthetic scenes, we have to determine if it corresponds to pure graphics and/or traditional cartoon-like imagery. After all these distinctions, we still can determine higher-level context information, e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer including nodes representing content or context information, which are represented by Bayesian networks, where multimedia context information is represented as nodes in different stages and the multimedia context information is determined by a ‘signature’ or ‘pattern’ underlying video information. (See, e.g., Jasinschi, paragraphs 5-6). Doing so would have allowed Raichelgauz to dramatically reduce processing of video associated with TV programs (i.e., multimedia content) which is an enormous amount of data and is extremely complex to process and permit segmentation and indexing of multimedia information (i.e., multimedia content elements) according to its semantic characteristics by the combined use of content and context information so as to enable robustness, generality, and complementarity in the description (via indexing) of the multimedia information, as suggested by Jasinschi (See, e.g., Jasinschi, Abstract, paragraphs 6-7). 

Regarding claims 6 and 13, as discussed above, Raichelgauz in view of Jasinschi and Raichelgauz ‘786 teaches the method of claim 1 and the system of claim 8.
Although Raichelgauz substantially discloses the claimed invention, Raichelgauz is not relied on to explicitly disclose wherein the context is determined as the correlation between a plurality of concepts represented by the obtained plurality of signatures.
In the same field, analogous art Jasinschi teaches wherein the context is determined as the correlation between a plurality of concepts represented by the obtained plurality of signatures (see, e.g., paragraphs 30, 35 and 47, “the concept of ‘multimedia context’ in this invention … combines context information across the audio, visual, and textual domains … when dealing with vast amount of information from a video sequence … it is essential to be able to extract a portions of this information that is relevant for a given user”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video.” [i.e., extract/detect/determine contexts of multimedia content], “One central element in context extraction is ‘global pattern matching’ … we … extract context information independently by using, as much as possible, ‘global’ video information. Thus, capturing the ‘signature’ information in the video. For example, to determine if a voice of a person is that of a female or of a male, if the nature sound is that of the wind or of the water, if a scene is shown during daytime and outdoors (high, diffuse luminosity) or indoors (low luminosity), etc.” [i.e., as matching/correlation of between concepts – genders of voices, types of sounds, scene properties, etc. represented by the signatures]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer including nodes representing content or context information, which are represented by Bayesian networks, where multimedia context information is represented as nodes in 

Regarding newly added claim 14, as discussed above Raichelgauz in view of Jasinschi and Raichelgauz ‘786 teaches the method of claim 1.
Raichelgauz further discloses wherein the multimedia content element is an image (see, e.g., paragraphs 22 and 26, “Multimedia content includes, but is not limited to, images, graphics, video stream, video clips”, “data categories that define the cluster. In one embodiment of the invention the additional data category may be defined by another type of multimedia content, for example, an image”). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being obvious over Raichelgauz in view of Jasinschi and Raichelgauz ‘786 as applied to claims 1 and 8 above, and further in view of Raichelgauz et al. (2015/0154189 A1, hereinafter “Raichelgauz ‘189”). 

Regarding claims 5 and 12, as discussed above, Raichelgauz in view of Jasinschi and Raichelgauz ‘786 teaches the method of claim 1 and the system of claim 8. However, Raichelgauz in view of Jasinschi is not relied on to teach sending, to a deep content classification system, the multimedia content element, wherein the deep content classification system is configured to create concepts for multimedia content elements; and
receiving, from the deep content classification system, the plurality of signatures, wherein the plurality of signatures includes signature reduced clusters representing concepts related to the multimedia content element.
In the same field, analogous art Raichelgauz ‘189 teaches sending, to a deep content classification system (as indicated above, a deep content classification system has been interpreted as a combination of software and hardware) (see, e.g., paragraphs 21-22, “a system … for large-scale matching-based multimedia Deep Content Classification (DCC)”), the multimedia content element (see, e.g., paragraph 22, “a large-scale matching system (‘The System’) for multimedia DCC”) is disclosed. , wherein the deep content classification system is configured to create concepts for multimedia content elements (see, e.g., paragraphs 6 and 84, “generating compact signatures for classes of interest”, “each object is classified separately (27) and matched to its respective objects 22” [i.e., generate/create classifications/concepts for a variety of multimedia objects/elements]); and
receiving, from the deep content classification system, the plurality of signatures, wherein the plurality of signatures includes signature reduced clusters representing concepts related to the multimedia content element (see, e.g., paragraphs 22, 34 and 46, “generate compact signatures for the specific content segment, and/or for a certain class of equivalence and interest of content-segments”, “generate a database of Robust Signatures and Signatures (4) for Target content-segments”, “The reduced set will be used as Signature and Robust Signature” [i.e., receive generated signatures including reduced set/clusters representing concepts related to the multimedia content-segments/elements]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Raichelgauz ‘189 with Raichelgauz in view of Jasinschi to provide a framework for large-scale matching-based multimedia Deep Content Classification (DCC). (See, e.g., Raichelgauz ‘189, paragraph 21). Doing so would have allowed Raichelgauz in view of Jasinschi to map in parallel data-segments onto a high-dimensional space and generate compact signatures for classes of interest, as suggested by Raichelgauz ‘189 (See, e.g., Raichelgauz ‘189, paragraph 21).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125